                      IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF ALASKA


    TY WELLS STEVENS,

                            Plaintiff,

                       v.

    F.B.I., et al.,                          Case No. 3:19-cv-00247-SLG-DMS

                            Defendants.


                                   ORDER OF DISMISSAL

         Before the Court at Docket 7 is Plaintiff’s Second Amended Complaint. The

complaint was referred to the Honorable Magistrate Judge Deborah M. Smith for

the initial screening required by federal law.1 At Docket 9, Judge Smith issued her

Report and Recommendation, in which she recommended that the Second

Amended Complaint be dismissed for failure to state a claim upon which relief may

be granted, for failure to cure repeated deficiencies in the pleadings, and for lack

of subject matter jurisdiction. Judge Smith also recommended that the dismissal

be without leave to amend in federal court but without prejudice in order for Mr.

Stevens to pursue any viable claims in Alaska state court, and that the Clerk of

Court enter a Final Judgment in this case. No objections to the Report and

Recommendation were filed.

         The matter is now before this Court pursuant to 28 U.S.C. § 636(b)(1). That

statute provides that a district court “may accept, reject, or modify, in whole or in


1
    28 U.S.C. § 1915€(2)(B).


        Case 3:19-cv-00247-SLG-DMS Document 17 Filed 06/23/20 Page 1 of 2
part, the findings or recommendations made by the magistrate judge.”2 A court is

to “make a de novo determination of those portions of the magistrate judge’s report

or specified proposed findings or recommendations to which objection is made.”3

But as to those topics on which no objections are filed, “[n]either the Constitution

nor [28U.S.C. § 636(b)(1)] requires a district judge to review, de novo, findings and

recommendations that the parties themselves accept as correct.”4

          The magistrate judge recommended that the Court dismiss the Second

Amended Complaint and no objections to the report have been made. The Court

has reviewed the Report and Recommendation and agrees with its analysis.

Accordingly, the Court adopts the Report and Recommendation in its entirety and

IT IS ORDERED that the Second Amended Complaint is DISMISSED without

leave to amend in federal court but without prejudice. In order for Mr. Stevens to

pursue any viable claims in Alaska state court. The Clerk of Court is directed to

enter a Final Judgement in this case.

          DATED this 23rd day of June, 2020 at Anchorage, Alaska.

                                                   /s/ Sharon L. Gleason
                                                   UNITED STATES DISTRICT JUDGE




2
    28 U.S.C. § 636(b)(1).
3
    Id.
4
  United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003); see also Thomas v. Arn,
474 U.S. 140, 150 (1985) (“It does not appear that Congress intended to require district court
review of a magistrate’s factual or legal conclusions, under a de novo or any other standard,
when neither party objects to those findings.”).

Case No. 3:19-cv-00247-SLG-DMS, Stevens v. F.B.I.
Order re Report and Recommendation
Page 2 of 2
          Case 3:19-cv-00247-SLG-DMS Document 17 Filed 06/23/20 Page 2 of 2
